DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 12 and 14-23 are pending and claims 1-11 and 13 are cancelled. 

			Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 12, “A surface of lesser radius of a cone frustum” is unclear and indefinite. Nothing is described as having a radius or being frustum shaped, and it is unclear how “a surface” is relating to these features.  Because the frustum/radius are not described previously or claimed, is any surface satisfying this limitation?  Further, “a surface” is not described as requiring a radius or being circular shape therefore it is 

Regarding Claim 14, “a frustum” lacks is unclear and indefinite. Is this the same or different as the cone frustum in claim 12? Please clarify. 

Regarding Claim 23, “the frustrum” lacks antecedent basis. Is this the same or different as the cone frustum in claim 12? Please clarify.

Regarding Claim 23, the limitation “by the base of greater radius of the frustum” is unclear and indefinite. What is the greater radius relative to? Please clarify.

Claims 15-22 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14, 15, 16, 17, 18, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Pub 2010/0290041; previously cited), in view of Duckett (WO 2016/081168).

Regarding Claim 12, Graham teaches a measurement cuvette (Figs. 1-3, [0036]  1) introduce one or more prepared samples to be analyzed and a sheath liquid into flow cell 30, 2) drain exiting sample(s) and sheath liquid to waste, ) comprising, 
a base and a transparent lateral enclosure extending from the base so as to form therewith an optical measurement chamber (Figs. 2 and 3 [0035] the transparent material forming the wall of flow cell 30 thus providing windows of substantially uniform thickness through which optical parameters. [0036] As shown in FIG. 1, cap elements 34 and 35 are provided with a plurality of ports P1-P6 which serve to 1) introduce one or more prepared samples to be analyzed and a sheath liquid into flow cell 30, 2) drain exiting sample(s) and sheath liquid to waste, 3) flush one or both internal chambers in caps 34 and 35 to waste. Also, Fig. 12A is a perspective view of such a flow cell 90 suited for use in instrumentation relying solely on optical parameters for differentiation of types of formed bodies. FIG. 12B illustrates an axial longitudinal section of a similar optical flow cell comprising a central volumeter conduit for 
the base having a through-orifice of 30 to 100 µm in diameter for cells to pass through ([0035] the respective width of each channel side of portion Z in passageway 32 is about 50 micra), wherein the base and the transparent lateral enclosure form a one-piece cuvette suitable both for impedance measurement and for optical measurement (the one-piece cuvette would be capable of being suitable for various measurements including impedance measurement and optical measurement).  
wherein the base has an upper surface, the through-orifice traversing the base at a portion thereof corresponding to the surface of lesser radius of the upper surface (See Fig. 1 and Fig. 12A; [0035] As shown in FIGS. 2 and 3, passageway 32, extending between the opposing end surfaces 36 of flow cell 30 and typically coaxial with its longitudinal axis A, is preferably enlarged from said internal prismatic channel through end surfaces 36 to form an hour-glass shape having cylindrical bores 54. [0041] The envelope of flow cell 30' is also prismatic in form, being bounded by six lateral sides 60 of rectangular shape, and a pair of opposing planar end surfaces 61 of hexagonal shape. Preferably, the respective transverse hexagonal cross-sections of particle-sensing zone Z' and the envelope of flow cell 30' are substantially similar and coaxial, the six planar surfaces 60 defining the lateral boundary of said envelope being arranged substantially parallel to the respective six planar surfaces 64 of particle-sensing zone Z'. Claim 1 rough it, said optical flow cell having formed therein a prismatic 
Graham is silent to which is the combination of a lateral surface and a surface of lesser radius of a cone frustum.
Duckett teaches in the related art of a flow cell cuvette. The term "frustoconical" as used herein refers to a shape approximating a cone with a tapered tip. It is used in its conventional sense to refer to the shape of a frustum of a cone, where frustum is used in its conventional sense to refer to the basal part of a solid cone or pyramid formed by cutting off the top by a plane parallel to the base. Page 3, lines 3-7. In certain aspects, the narrowing region 104 may be a frusto-conical, e.g., as defined above. The narrowing region 104 may be axially aligned with the flow channel 106. For example, the narrowing region 104 may be centered above the flow channel 106 (e.g., as shown in FIG. 1 B) and oriented in the same direction as the flow channel 106 (e.g., as shown in FIG. 1A). The narrowing region 104 and the flow channel 106 may be integrated (e.g., permanently integrated) into the flow cell cuvette 102, e.g., as described above. As shown in FIG. 1A, the narrowing region 104 may extend from the top (inlet) side of the flow cell cuvette 102. The flow channel 106 may extend to the bottom (outlet) side of the flow cell cuvette 102. The axis of the narrowing region 104 and flow channel 106 may be parallel to one or more sides of the flow cell cuvette 102.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the design of the base in the device of Graham to be configured as the combination of a lateral surface and a 

Regarding Claim 14, modified Graham teaches the measurement cuvette according to claim 12, wherein the base has a lower surface which is the combination of a lateral surface and a surface of lesser radius of a frustum, the through-orifice traversing the base at a portion thereof corresponding to the surface of lesser radius of the lower surface (Graham teaches See Fig. 1 and Fig. 12A; [0035] As shown in FIGS. 2 and 3, passageway 32, extending between the opposing end surfaces 36 of flow cell 30 and typically coaxial with its longitudinal axis A, is preferably enlarged from said internal prismatic channel through end surfaces 36 to form an hour-glass shape having cylindrical bores 54. [0041] The envelope of flow cell 30' is also prismatic in form, being bounded by six lateral sides 60 of rectangular shape, and a pair of opposing planar end surfaces 61 of hexagonal shape. Preferably, the respective transverse hexagonal cross-sections of particle-sensing zone Z' and the envelope of flow cell 30' are substantially similar and coaxial, the six planar surfaces 60 defining the lateral boundary of said envelope being arranged substantially parallel to the respective six planar surfaces 64 of particle-sensing zone Z'. Claim 1 rough it, said optical flow cell having formed therein a prismatic internal flow channel defined by at least three intersecting substantially planar surfaces, whereby said optical flow channel has a transverse cross-section that is substantially polygonal in shape.).  
  
Claim 15, modified Graham teaches the measurement cuvette according to claim 13, wherein the base has, at the portion corresponding to the surface of lesser radius, a thickness between 40 and 100 µm (Graham teaches [0045] It will be understood that the above-noted ratios and preferable dimensions apply to a preferred process for making monolithic optical flow cell 30 of FIG. 2 or 30' in FIG. 5 having, respectively, square or hexagonal particle-sensing zones Z or Z' about 50 micra flat-to-flat, with wall thickness to permit proper finishing after drawing.).  

Regarding Claim 16, modified Graham teaches the measurement cuvette according to claim 12, further comprising a fluid intake having an intake orifice opening into the measurement chamber, the intake orifice being lower than the through-orifice (Graham teaches [0036] As shown in FIG. 1, cap elements 34 and 35 are provided with a plurality of ports P1-P6 which serve to 1) introduce one or more prepared samples to be analyzed and a sheath liquid into flow cell 30, 2) drain exiting sample(s) and sheath liquid to waste, 3) flush one or both internal chambers in caps 34 and 35 to waste. , via the multi-port nozzle of the '652 patent, may be used in other embodiments.) Port P2 is also fluidly coupled to the metering component 16 and serves to introduce metered volumes of a sheath liquid S.sub.1 to the chamber in cap element 34, such liquid serving to hydrodynamically focus or center samples in volumeter conduit Z. Port P2 would lead to the intake orifice. [0049] Fig. 9 Such monolithic flow cells have been made by the above-described method that have square flow channels 31 of 47, 52, 65, 75, 100, 140.)

Claim 17, modified Graham teaches the measurement cuvette according to claim 12, wherein the enclosure has a spherical outer surface, the centre whereof is at the exit and in the vicinity of the through- orifice (Graham teaches [0052] FIGS. 12A, 12B, and 12C illustrate different aspects of an monolithic optical flow cell 90 fabricated by grinding and polishing an envelope having a central non-cylindrical surface of revolution 96, preferably coaxial with prismatic flow channel 93; Shape of the revolution is spherical).  

Regarding Claim 18, Graham teaches the measurement cuvette according to claim 17 and teaches [0009] A prismatic volumeter conduit, e.g., the 50 micra by 50 micra square conduit described above, is formed in such flow cells by boring the square channel from both ends to a suitable diameter (e.g., 1.25 mm), leaving in situ a short length (e.g., 65 micra) of the original channel in the middle of the flow cell that opens at each end into a small cup-shaped recess (e.g., of radius about 600 micra) substantially tangent to a 90-degree cone coaxial with the original channel and continuous with the end bores. 
Graham is silent to wherein the centre of the spherical outer surface is situated between 200 and 600 µm from the exit of the through- orifice.  
Regarding the spherical outer surface and the location of the center from the exit of the through- orifice, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the centre of the spherical outer surface to be situated between 200 and 600 µm from the exit of the through- orifice, in order to allow for a base to be aligned with the exit.  

Regarding Claim 20, Graham teaches the measurement cuvette according to claim 12, further comprising a sub- base under the base, the sub-base forming with the base and the enclosure the one-piece cuvette (internal chambers in caps 34 and 35).
Graham is silent to wherein the sub-base has a lateral surface comprising V-shaped centering elements.
Regarding the shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sub-base to include a lateral surface comprising V-shaped centering elements, in the device of Graham, in order to fit with a corresponding base.

Claim 21, modified Graham teaches a system for characterising cells, comprising the measurement cuvette according to claim 12 and a cuvette support (Graham teaches [0036] As shown in FIG. 1, cap elements 34 and 35 are provided with a plurality of ports P1-P6 which serve to 1) introduce one or more prepared samples to be analyzed and a sheath liquid into flow cell 30, 2) drain exiting sample(s) and sheath liquid to waste, 3) flush one or both internal chambers in caps 34 and 35 to waste. Cap element would be a cuvette support).  

Regarding Claim 22, Graham teaches the system according to claim 21, wherein the measurement cuvette further comprises a sub-base under the base, the sub-base forming with the base and the enclosure the one-piece cuvette (internal chambers in caps 34 and 35), 
wherein the cuvette support has two grooves intersecting at an intersection (P1-P6 plurality of ports in cap elements 34 and 35. Each port intersects with another port on the opposite support side.) 
Graham is silent to wherein the sub-base has a lateral surface comprising V- shaped centering elements, wherein the transversal profile is a V, the intersection forming a seat for the measurement cuvette.
Regarding the shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.


Regarding Claim 23, modified Graham teaches the measurement cuvette according to claim 14, wherein the lower surface of the base defines a convergent chamber extending from an inlet formed by the base of greater radius of the frustum up to the through-orifice (a chamber is at approximately where 54 and 55 is in Fig. 2 and the chamber is an extension from the inlet at approximately 32).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US Pub 2010/0290041; previously cited), in view of in view of Duckett (WO 2016/081168), and further in view of Wagner (US Pub 2006/0038998; previously cited).
Regarding Claim 19, Graham teaches the measurement cuvette according to claim 12.
Graham is silent to further comprising a seal housing on an upper surface of the enclosure.  
Wagner teaches in the related art of a flow cell (cuvette). [0038] Flow cell and detection optics assembly 104 includes flow cell 150, inlet assembly 164, outlet assembly 166, collection optics assembly 180, and detector 190. O-ring 171 seals the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an o-ring (seal housing), as taught by Wagner, to the upper surface of the enclosure, in the device of Graham, in order to allow for a seal to hold the structures in place, as taught by Wagner in [0038].

Response to Arguments
Applicant’s arguments, see page 4, filed 11/18/21, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 12-22 has been withdrawn. However, Examiner notes new 112b rejections are applied in light of the amendment. See above.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection includes an additional reference.

First, Applicant argues on page 5 that a cone frustum has a well known definition and corresponds to a particular geometric form.
In response, Examiner notes a new reference is cited in light of the amendment. Also, Examiner notes that a change in shape of the base would be obvious to one of ordinary skill. See MPEP 2144.04 IVB. 

3 as recited in claim 18, the sub-base has a lateral surface comprising V-shaped centering elements4 as recited in claim 20, and the centering elements, wherein the transversal profile is a V, the intersection forming a seat for the measurement cuvette5 as recited in claim 22, and a seal housing on an upper surface of the enclosure6 as recited in claim 19.”
In response, Examiner notes to overcome the obviousness rejection, Applicant may submit “unexpected results” (data) showing how these dimensions and shape/design/size are critical compared to any other dimensions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798